internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-118070-02 date july re legend decedent residuary_trust spouse daughter son grandchild grandchild grandchild grandchild grandchild date date date date date date county court state statute dear this is in response to your date letter and other correspondence requesting a ruling concerning the generation-skipping_transfer gst tax consequences of the legal settlement and termination of the residuary_trust plr-118070-02 you have requested a ruling that the legal settlement and termination of the residuary_trust will not cause the residuary_trust to lose gst tax exempt status under sections b a and b b of the tax_reform_act_of_1986 the facts submitted are as follows decedent died testate on date prior to date decedent’s will provided that upon decedent’s death the residue of decedent’s estate is to be divided equally into two trusts the marital_deduction_trust and the residuary_trust decedent’s surviving_spouse spouse is to receive all income from the marital_deduction_trust in addition spouse is granted a testamentary general power to appoint the corpus of the marital_deduction_trust spouse is also to receive all income from the residuary_trust and such amounts of principal the trustee deems necessary to provide for spouse’s reasonable support and maintenance taking into account her other resources decedent’s will further provided that upon spouse’s death the residuary_trust is to be divided into equal shares for the children of decedent son and daughter the net_income from each of these shares is to be paid to the beneficiary in monthly or other convenient installments upon either child’s death the net_income is to be paid to his or her children in equal shares with the issue of a deceased child taking under the principle of representation upon the death of the last survivor of spouse son and daughter the residuary_trust is to terminate and all remaining assets are to be distributed to the grandchildren of decedent in equal shares per capita with the share of a deceased grandchild who died leaving issue to pass to his or her issue under the principle of representation son died on date and spouse died on date before date currently son’s three children grandchild grandchild and grandchild and daughter are the income beneficiaries of the residuary_trust daughter has two living children grandchild and grandchild daughter has been serving as trustee of the residuary_trust since date it is represented that no additions to the residuary_trust have been made since date on date grandchild filed a petition for accounting in county court against daughter for breach of fiduciary duty conflict of interest and other charges in connection with her role as trustee of the residuary_trust the parties involved entered into a settlement agreement on date conditioned upon receipt of a favorable ruling from the internal_revenue_service the settlement provides for a termination of the trust and a current_distribution of the assets to daughter and grandchildren - the amount distributed to each person will be an amount equal to the actuarial value of each person’s interest determined under sec_7520 of the code and based on the sec_7520 interest rate in effect on the date this ruling is issued contingent interests of any issue of grandchildren are not being taken into account the settlement was plr-118070-02 the result of negotiations between the parties and requires the consent of all the beneficiaries of the residuary_trust the settlement agreement has been submitted to county court for the court’s approval state statute provides that if all beneficiaries of an irrevocable_trust consent they may compel modification or termination of the trust upon petition to the court unless the continuance of the trust is necessary to carry out a material purpose of the trust law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are only applicable for gst tax purposes the rules do not apply for example in determining whether the transaction results in a gift_for gift_tax purposes or the realization of gain for income_tax purposes under sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer plr-118070-02 sec_2651 provides generally that the generation to which any person other than the transferor belongs shall be determined in accordance with the rules in that section the gst tax would not generally apply to the residuary_trust or distributions from the residuary_trust because the residuary_trust was irrevocable on date and no additions actual or constructive have been made to the residuary_trust since that date the proposed settlement and termination of the residuary_trust will not shift a beneficial_interest in the residuary_trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the proposed modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period originally provided for in the trust accordingly based upon the facts submitted and the representations made and pursuant to sec_26_2601-1 we conclude that the settlement agreement will not cause the residuary_trust to lose exempt status for purposes of chapter therefore distributions from the trust in accordance with the settlement agreement will not be subject_to chapter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed regarding the gift_tax consequences of the relinquishment of the unvested contingent_remainder interests of decedent’s great-grandchildren the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries
